Citation Nr: 0914613	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from July 1964 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004, which denied the Veteran's claim on the basis 
that no new and material evidence has been received to reopen 
a previously denied claim for service connection for 
hepatitis.  Specifically, service connection for hepatitis 
was denied by the RO in a January 1984 rating decision, and 
the Veteran did not appeal that decision within a year of the 
December 1998 notification to him of the decision; 
accordingly, the claim was developed as an application to 
reopen based on new and material evidence, including in the 
prior Board remand in July 2007.  However, as explained 
below, additional pertinent service treatment records were 
received after the January 1984 rating decision; in such 
cases, the claim will be reconsidered.  Therefore, the issue 
is properly framed as entitlement to service connection for 
hepatitis.  As a result, the appeal must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As noted above, service connection for hepatitis was denied 
by the RO in a January 1984 rating decision, and the Veteran 
did not appeal that decision within a year; accordingly, the 
claim was developed as an application to reopen based on new 
and material evidence, including in the prior Board remand in 
July 2007.  However, if at any time after VA issues a 
decision on a claim, VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding any other requirements for new and material 
evidence.  38 C.F.R. § 3.156(c) (2008).  Such records include 
service records that are related to a claimed in-service 
event, and additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records.  Id. 
 
Evidence of record at the time of the 1984 prior final rating 
decision included the Veteran's service entrance and 
separation examinations, which showed that on the report of 
medical history in connection with the February 1982 
separation examination, the Veteran responded "yes" to a 
question of whether he had now, or had ever had, hepatitis.  
The doctor noted that hepatitis was not proven by evaluation.  
No tests or findings were noted.  Also of record was a VA 
examination dated in March 1983 which included a diagnosis of 
hepatitis, by history, no apparent residuals.  No further 
explanation was provided, and laboratory tests did not 
include any tests for the presence of hepatitis.

Evidence received since that decision includes the bulk of 
the Veteran's service treatment records, two large envelopes 
of which were received at the RO in October 1990.  These 
records include a June 1980 family practice clinic note 
reporting that the Veteran had a Hepatitis A antibody titer.  
The result was not noted, although liver function tests were 
planned.  It was also noted that he had a positive HIAA 
antigen test; the significance, if any, of this is not known.  
Laboratory reports include a June 1980 hepatitis A antibody 
titer, forwarded to a blood bank, which noted that the test 
was negative for HbsAG and Anti-HBc, and positive for Anti-
HBs and Anti-HAV.  Again, the significance of these tests 
with respect to the presence of hepatitis as a disease entity 
is not known.  There is no evidence in the narrative service 
treatment records of any follow-up.  However, these 
previously unconsidered service treatment records relate to 
the claim at issue.  See 38 C.F.R. § 3.156(c).  Therefore, 
the claim must be reconsidered (i.e. on a de novo basis).

Prior to a decision, the Veteran must be provided an 
examination and nexus opinion, which includes a claims file 
review by the examiner.  See Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
addition, he must be afforded proper notice.

1.  Undertake all notification and 
development actions required by law for 
the claim for service connection for 
hepatitis on a de novo basis, without 
regard to new and material evidence.  In 
addition, ask the Veteran to identify any 
post-service treatment or tests for 
hepatitis he has received.  Tell him he 
may submit any such records himself, or 
authorize VA to obtain them on his behalf.  
Obtain any records for which sufficient 
identification and authorization is 
received.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
whether he currently has hepatitis (or 
residuals thereof), and, if so, if it is 
related to positive hepatitis titers 
obtained in service in June 1980.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  A 
detailed history should be obtained from 
the Veteran, and all necessary tests and 
studies deemed necessary to diagnose or 
rule out the presence of hepatitis should 
be accomplished.   

It is essential that the complete 
rationale for all opinions expressed be 
provided.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After assuring compliance with the 
above development, readjudicate the claim 
on appeal in light of all evidence of 
record.  If the claim is denied, furnish 
the appellant and his representative with 
a supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




